DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosin et al. (US Patent Application Publication US 2013/0206374 A1) in view of Takahahsi (EP 3217119 A1, originally cited in the 2/2/2021 IDS) .
Regarding claim 14, Roisin discloses (figure 1-4) a heat exchanger comprising: a plurality of hierarchical manifolds ( a first fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages which would have an opposing manifold on the opposite side of the complete heat exchanger seen in figure 1d), each of the manifolds comprising: an inlet; an outlet ( in the example of end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023); a plurality of first fluid passages in fluid communication with the inlet (passages 112), at least two of the first fluid passages being arranged at each of a plurality of levels ( levels where passages 112 are arranged in similar numbers passages or sub passages as seen in figure 1a-1d), the at least two first fluid passages in a lower one of the levels having a smaller cross- sectional area than the at least two first fluid passages in an upper one of the levels (with upper being close to the end 102 and lower being farther form the end 102 in the figures 1a-1c, and  passages 112B are larger than the passages 112C and in turn 112D as the splits cause the passages of 112 to become narrower farther from the end 102 per paragraph 0023); and
 a plurality of second fluid passages (passages 114) in fluid communication with the outlet, at least two of the second fluid passages being arranged at each of the levels ( levels where passages 114 are arranged in similar numbers passages or sub passages as seen in figure 1a-1d);  and 
a heat exchanger core comprising a plurality of first flow passages and a plurality of second flow passages  (a core with flow passages  112 and 114 through the central section of the heat exchanger seen, in figure 1d connecting, the two manifolds on opposite ends), 
wherein the first fluid passages (112) in the upper one of the levels extend at angles  with respect to the first fluid passages in the lower one of the levels ( the passages are at angles to one another as seen in figures 1a-1d at least at the portion of the first passage at 112B that  branches into narrower passages 112C for example), wherein the second fluid passages (114) in the upper one of the levels extend at an angle with respect to the second fluid passages in the lower one of the levels ( the passages are at angles to one another as seen in figures 1a-1d at least at the portion of the second passage at 114B that  branches into narrower passages 114C for example), wherein the number of the first fluid passages in the lower one of the levels corresponds to a number of the first flow passages in the core, and wherein the number of the second fluid passages in the lower one of the levels corresponds to a number of the second flow passages in the core (as seen in figure 1c and 1d the passages 112D and 114D, of passages 112 and 114 respectively, in branching stage 120 correspond to the core section as seen in figure  1c and 1d).
However Roisin does not explicitly disclose wherein the first fluid passages (112) in the upper one of the levels extend perpendicularly with respect to the first fluid passages in the lower one of the levels as Roisin does not explicitly disclose perpendicularity.
 Takahashi discloses ( Figure 4-5 and 8-13) a heat exchanger with a branched fluid manifold fluid manifold where the first fluid passages in the upper one of the levels  (passages in first stage 31 in figure 13) extend perpendicularly with respect to the first fluid passages in the lower one of the level ( portions of the passages in first stage 31 extend at right angles to passages in the second stage 31 similarly in the third stage 33 as seen in figure 13 as an alternative to shaped branches per paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the y shaped branches of the manifold of Rosin to be at right angles as taught by Takahashi. Doing so would provide a known alternative to “y” shaped branches in a heat exchanger manifold as explicitly taught by Takahashi (per paragraph 0081) Additionally by configuring the manifold in this manner a dimension of the manifold can be minimized reducing the size of the heat exchanger as recognized by Takahashi ( specifically the X direction as seen in figure 13 and per paragraph 0081).
Regarding claim 15, Roisin as modified discloses the claim limitations of claim 14 above and Roisin further discloses a number of the first fluid passages in the upper one of the levels being less than a number of the first fluid passages in the lower one of the levels, and wherein a number of the second fluid passages in the upper one of the levels being less than a number of the second fluid passages in the lower one of the levels level (as seen in figure 1a-1d and per paragraph 0022 the number of passages 112C and 114C is greater than the number of passages 112B and 114B as one example).
Regarding claim 16, Roisin as modified discloses the claim limitations of claim 15 above and Roisin further discloses each of the first fluid passages in the lower one of the levels is in fluid communication with each of the first fluid passages in the upper one of the levels (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 17, Roisin as modified discloses the claim limitations of claim 16 above and Roisin further discloses the first fluid passages in the upper one of the levels (112B) extend parallel to each in a first direction (the passages 112B extend width wise in a left right direction as seen in the cross sectional examples of figures 2 and 3  which extend in parallel rows), and wherein the first fluid passages in the lower one of the levels (112C) extend parallel to each other in a second direction, the second direction crossing the first direction (passages 112C extend in a longitudinal direction along the length of the passages 112C a seen in figure 1b, which crosses the left right direction of the cross sections seen in figures 2 and 3).
Regarding claim 18, Roisin as modified discloses the claim limitations of claim 16 above and Roisin further discloses the first direction is perpendicular to the second direction (the left right direction seen in the cross sections of figure 2 and 3 would be perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Regarding claim 19, Roisin as modified discloses the claim limitations of claim 18 above and Roisin further discloses the upper one of the levels (112B) is arranged above the lower one of the levels in a third direction (a third direction being the up-down direction in the cross sections of figure 2 and 3), the third direction being perpendicular to both the first and second direction the left-right direction and the up-down directions seen in the cross sections of figure 2 and 3 would be perpendicular and are in turn perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Allowable Subject Matter
Claims 1-13 and 20-24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 now requires wherein at least two of the first fluid passages in the third level open to at least one of the first fluid passages in the second level at different areas spaced apart from each other in a primary extension direction of the first fluid passage in the second level and at an area between a proximal and distal end of the first fluid passage in the second level in the primary extension direction of the first fluid passage in the second level. The previously applied reference of Rosin does not discloses tow of the  passages in the third level being open to at least one of the first fluid passages in the second level at different areas spaced apart from each other in a primary extension direction of the first fluid passage in the second level as the openings of Rosin form the second to third level occur at a common location. The examiner notes that additional prior out found in the search for this new limitation found  prior art of Okazaki (US 2016/0076823 A1) which disclosed in figure 7 one fluid passage (12B) that would appear to meet the new limitations. However, Okazaki does not appear to teach all of the other claim limitations, as Okazaki’s second fluid passage (12C) discloses the same number of fluid passages in all levels of the second fluid passage and there does not appear to be motivation to combine the two references, i.e. by replacing the simpler outlet flow passage of Okazaki with the more complex passage of Rosin. Therefore for at least these reasons Claim 1 provides grounds for allowable subject matter
Claim 20 now requires each of the first flow channels at the third level directly opening to each of the first flow channels at the second level; similar to the above reasoning  the previously applied prior art of Rosin and the newly cited prior art of Okazaki (US 2016/0076823 A1)  does not teach or disclose each of the first flow channels at the third level directly opening to each of the first flow channels at the second level as each only discloses some of the flow channels in the third level opening to some but not all of the flow channels in the second level. As such Claim 20 presents grounds for allowable subject matter.




Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. The applicant's arguments regarding claim 14 that Rosin in view of Takahashi does not disclose the first fluid passages in the upper one of the level extend perpendicularly to the fist fluid passages in the lower one of levels. The examiner respectfully disagrees and notes that the additional art of Takahashi discloses it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the y shaped branches of the manifold of Rosin to be at right angles as taught by Takahashi. Doing so would provide a known alternative to “y” shaped branches in a heat exchanger manifold as explicitly taught by Takahashi (per paragraph 0081). This would provide a simple substitution of one known element for another to obtain predictable results. Where Takahashi explicitly recognizes the alternative shapes of branches in the manifold as alternative to ones another. As such one of ordinary skill in the art would recognize the two shapes of the manifold as substitutable elements for each other and would still provide fluid distribution into a heat exchanger as recognized by Takahashi per paragraph 0081 as Takahashi discloses the two designs as known alternative to one another. See MPEP 2143 I. Additionally by configuring the manifold in this manner a dimension of the manifold can be minimized reducing the size of the heat exchanger as recognized by Takahashi, specifically the X direction as seen in figure 13 and per paragraph 0081. Therefore for these reasons claims 14-19 remain rejected by Rosin in view of Takahashi as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pence et al. (US 2002/0080563 A1) and Arafat (US 2017/0089643 A1) disclose branching fluid distribution networks for heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763